Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendment filed 9/3/2020 has been considered.  Claims 4, 7-21, 25, 28-39, 43, 46-60, 64, 67-78 have been cancelled by applicant.  Claims 1-3, 5-6, 22-24, 26-27, 40-42, 44-45, 61-63, 65-66 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 22-24, 26, 40-42, 44, 61-63, 65 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US Publication 2014/0287730 A1) in view of Cai et el. (US Patent 2010/0064373 A1).


transmitting a service description (sends a service request, see paragraph 0137) to a second function (the terminal device sends a service request message that requests a content service to the monitoring control device via the base station, see paragraphs 0135-0136, Fig. 7) to enable optimized delivery of a service based on the service description by the second function (the monitoring control device sends a service delivery start notification to the terminal after it performs QoE calculation using location information extracted from the service request, see paragraphs 0136, 0138, 0140, Fig. 7); and
the service description comprising information associated with one or more delivery requirements for the service (the service request comprises location information of the terminal, see paragraphs 0135-0134), the service description comprising information related to a location of a receiver of the service (the service request comprises location information of the terminal, see paragraphs 0135-0134, 0065) and information associated with one or more Quality of Service, QoS, constraints (obtains user data by receiving a service request message, see paragraph 0254; QoE is calculated based on the user data, see paragraph 0143; user data includes delay time and traffic volume, see paragraph 0134), the second function being implemented on a second network node (monitoring control device being implemented on a control station, see paragraph 0136), further comprising:
receiving, from the second function, network information associated with a delivery of the service (the terminal receives a notification of the place where QoE becomes good, see paragraph 0226) according to the service description previously transmitted by the first network node to the second function (according to the service request sent from the terminal to the 
Masuda may not explicitly show the service request comprises information related to a “trajectory” of a receiver of the service.
However, Cai, in the same field of endeavor, teaches the service request comprises information related to a “trajectory” of a receiver of the service (trajectory is reported in the service requests, see paragraph 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the service request method of Masuda to include the service request comprises information related to a “trajectory” of a receiver of the service as taught by Cai so that it would provide a location-based service to the user while preserving the anonymity of the mobile node (see abstract, paragraph 0014).

Claim 2, Masuda discloses the method of Claim 1, wherein the one or more delivery requirements for the service are on a per-service rather than a per-packet basis (the location information of the terminal is per service request, see paragraphs 0135-0136). 

Claim 3, Masuda discloses the method of Claim 1, wherein the service description comprises identity information which identifies at least one of the service (distinguishing information to distinguish a content requested by the terminal device from another content, see paragraph 0065), a receiver of the service, or a user.



Claim 22, Masuda discloses a first network node for dynamic service negotiation, the first network node (terminal 200, see Fig. 5) comprising:
`	memory operable configured to store instructions (steps in flowchart, Fig. 11); and
processing circuitry (control unit 360, see paragraph 0066, Fig. 1) operable configured to execute the instructions to cause the first network node to implement a first function to transmit a service description (a service request, see paragraph 0137) to a second function (the terminal device sends a service request message that requests a content service to the monitoring control device via the base station, see paragraphs 0135-0136, Fig. 7) to enable optimized delivery of a service based on the service description by the second function (the monitoring control device sends a service delivery start notification to the terminal after it performs QoE calculation using location information extracted from the service request, see paragraphs 0136, 0138, 0140, Fig. 7); and
the service description comprises information associated with one or more delivery requirements for the service (the service request comprises location information of the terminal, see paragraphs 0135-0134), the service description comprising information related to a location of a receiver of the service (the service request comprises location information of the terminal, see paragraphs 0135-0134, 0065) and information associated with one or more Quality of Service, QoS, constraints (obtains user data by receiving a service request message, see paragraph 0254; QoE is calculated based on the user data, see paragraph 0143; user data includes 
the processing circuitry being further configured to receive from the second function, network information associated with a delivery of the service (the terminal receives a notification of the place where QoE becomes good, see paragraph 0226) according to the service description previously transmitted by the first network node to the second function (according to the service request sent from the terminal to the monitoring control device, see paragraphs 0135-0136), wherein the network information comprises an indication of one or more network capabilities (the terminal receives a notification of the place where QoE becomes good, see paragraph 0226).
However, Cai, in the same field of endeavor, teaches the service request comprises information related to a “trajectory” of a receiver of the service (trajectory is reported in the service requests, see paragraph 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the service request method of Masuda to include the service request comprises information related to a “trajectory” of a receiver of the service as taught by Cai so that it would provide a location-based service to the user while preserving the anonymity of the mobile node (see abstract, paragraph 0014).

Claim 23, Masuda discloses the first network node of Claim 22, wherein the one or more delivery requirements for the service are on a per-service rather than a per-packet basis (the location information of the terminal is per service request, see paragraphs 0135-0136).



Claim 26, Masuda discloses the first network node of Claim 22, wherein the service description comprises information related to at least one of a position (the service request includes location information of the terminal, see paragraphs 0135-0136) and a speed of a receiver of the service.

Claim 40, Masuda discloses a method by a first function implemented on a first network node (monitoring control device 300, see Fig. 1) for dynamic service negotiation comprises:
receiving, from a second function, a service description (the monitoring control device receives a service request message that requests a content service from the terminal device via the base station, see paragraphs 0135-0136, Fig. 7), the service description comprising information associated with one or more delivery requirements for a service (the service request comprises location information of the terminal, see paragraphs 0135-0134); 
optimizing delivery of the service based on the service description received from the second function (the monitoring control device sends a service delivery start notification to the terminal after it performs QoE calculation using location information extracted from the service request, see paragraphs 0136, 0138, 0140, Fig. 7), the service description comprising information related to a location of a receiver of the service (the service request comprises location information of the terminal, see paragraphs 0135-0134, 0065) and information associated with 
transmitting, to the second network function, network information associated with a delivery of the service (transmits, to the terminal device, a notification of the place where QoE becomes good, see paragraph 0226) according to the service description previously received from the second network function (according to the service request sent from the terminal to the monitoring control device, see paragraphs 0135-0136), the network information comprising an indication of one or more network capabilities (a notification of the place where QoE becomes good, see paragraph 0226). 
However, Cai, in the same field of endeavor, teaches the service request comprises information related to a “trajectory” of a receiver of the service (trajectory is reported in the service requests, see paragraph 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the service request method of Masuda to include the service request comprises information related to a “trajectory” of a receiver of the service as taught by Cai so that it would provide a location-based service to the user while preserving the anonymity of the mobile node (see abstract, paragraph 0014).



Claim 42, Masuda discloses the method of Claim 40, wherein the service description comprises identity information which identifies at least one of the service (distinguishing information to distinguish a content requested by the terminal device from another content, see paragraph 0065), a receiver of the service, or a user. 

Claim 44, Masuda discloses the method of Claim 40, wherein the service description comprises information related to at least one of a position (the service request includes location information of the terminal, see paragraphs 0135-0136) and a speed of a receiver of the service. 

Claim 61, Masuda discloses a first network node for dynamic service negotiation, the first network node (monitoring control device 300, see Fig. 1) comprising: 
memory operable configured to store instructions (steps in flowchart, Fig. 11); and 
processing circuitry (control unit 360, see paragraph 0066, Fig. 1) operable configured to execute the instructions to cause the first network node to implement a first function to: 
receive, from a second function, a service description (the monitoring control device receives a service request message that requests a content service from the terminal device via the base station, see paragraphs 0135-0136, Fig. 7), the service description comprising information associated with one or more delivery requirements for a service (the service request comprises location information of the terminal, see paragraphs 0135-0134); 

the processing circuitry being further configured to transmit, to the second network function, network information associated with a delivery of the service (transmits, to the terminal device, a notification of the place where QoE becomes good, see paragraph 0226) according to the service description previously received from the second network function (according to the service request sent from the terminal to the monitoring control device, see paragraphs 0135-0136), the network information comprising an indication of one or more network capabilities (a notification of the place where QoE becomes good, see paragraph 0226). 
However, Cai, in the same field of endeavor, teaches the service request comprises information related to a “trajectory” of a receiver of the service (trajectory is reported in the service requests, see paragraph 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the service request method of Masuda to include 

Claim 62, Masuda discloses the first network node of Claim 61, wherein the one or more delivery requirements for the service are on a per-service rather than a per-packet basis (the location information of the terminal is per service request, see paragraphs 0135-0136).

Claim 63, Masuda discloses the first network node of Claim 61, wherein the service description comprises identity information which identifies at least one of the service (distinguishing information to distinguish a content requested by the terminal device from another content, see paragraph 0065), a receiver of the service, or a user.

Claim 65, Masuda discloses the first network node of Claim 61, wherein the service description comprises information related to at least one of a position (the service request includes location information of the terminal, see paragraphs 0135-0136) and a speed of a receiver of the service.


Claims 6, 27, 45, 66 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US Publication 2014/0287730 A1) in view of Cai et el. (US Patent 2010/0064373 A1), and in further view of Fodor et el. (US Patent 2016/0150520 A1).
Claim 6, Masuda and Cai disclose the method of Claim 1.

However, Fodor teaches “the service description comprises information identifying a service priority (service request includes a priority level, see paragraph 0074).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the service request method of Masuda to include “the service description comprises information identifying a service priority” as taught by Fodor so that it would allow accessing different resources for the service request with a different priority (see paragraph 0074).

Claim 27, Masuda and Cai disclose the first network node of Claim 22.
Masuda may not explicitly show “the service description comprises information identifying a service priority.”
However, Fodor teaches “the service description comprises information identifying a service priority (service request includes a priority level, see paragraph 0074).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the service request method of Masuda to include “the service description comprises information identifying a service priority” as taught by Fodor so that it would allow accessing different resources for the service request with a different priority

Claim 45, Masuda and Cai disclose the method of Claim 40. 

However, Fodor teaches “the service description comprises information identifying a service priority (service request includes a priority level, see paragraph 0074).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the service request method of Masuda to include “the service description comprises information identifying a service priority” as taught by Fodor so that it would allow accessing different resources for the service request with a different priority

Claim 66, Masuda and Cai disclose the first network node of Claim 61. 
Masuda may not explicitly show “the service description comprises information identifying a service priority.”
However, Fodor teaches “the service description comprises information identifying a service priority (service request includes a priority level, see paragraph 0074).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the service request method of Masuda to include “the service description comprises information identifying a service priority” as taught by Fodor so that it would allow accessing different resources for the service request with a different priority.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/                        Primary Examiner, Art Unit 2471